462 F.2d 1375
80 L.R.R.M. (BNA) 3434, 69 Lab.Cas.  P 12,932
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.QUALITY MOTELS OF COLORADO, INC., Respondent.
No. 71-1603.
United States Court of Appeals,
Tenth Circuit.
Aug. 9, 1972.

On application for enforcement of an order of the National Labor Relations Board.
Albert A. Metz, Denver, Colo.  (Peter G. Nash, Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and W. Bruce Gillis, Jr., Regional Atty., N. L. R. B., with him on the brief), for petitioner.
Allen G. Siegel, Washington, D. C.  (Lee M. Modjeska, Arent, Fox, Kintner, Plotkin & Kahn, Washington, D. C., with him on the brief), for respondent.
Before LEWIS, Chief Judge, and KILKENNY* and DOYLE, Circuit Judges.
PER CURIAM.


1
By this application the National Labor Relations Board seeks enforcement of its order entered March 25, 1971, following a Board decision that respondent had violated Section 8(a) (5) and (1) of the National Labor Relations Act during the course of bargaining with Local No. 14 (Denver, Colorado) of the Hotel and Restaurant Employees and Bartenders International Union, AFL-CIO.  The decision and order are reported at 189 NLRB No. 49.


2
We are convinced that the record as a whole does not support the Board's findings that respondent's conduct, through unreasonable delay and proscrastination in negotiations, or otherwise, was violative of the Act prior to November 21, 1969, and that the Board further erred in not finding that the parties reached a legally cognizable impasse on that date.  However the record amply supports the Board finding and its decision that respondent did thereafter violate Section 8(a) (5) of the Act by unilaterally threatening its employees and urging them to abandon the Union.  We agree, therefore, with the result suggested by Chairman Miller in his special concurrence and the revision of the Board order accordingly.


3
As so revised, the order of the Board will be


4
Enforced.



*
 John F. Kilkenny, Senior Circuit Judge, United States Court of Appeals for the Ninth Circuit, sitting by designation